DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1, a black ink for use in inkjet printing, the black ink comprising a mixture of the dyes disperse blue 165, disperse red 82, disperse orange 29 and disperse blue 60 wherein the ink comprises, based on a total weight of the ink: 
 	2 to 10% by weight of disperse blue 165, 
 	0.5 to 5% by weight of disperse red 82, 
 	0.5 to 5% by weight of disperse orange 29, and 
 	0.5 to 2% by weight of disperse blue 60.

3.	The Applicant also disclosed substantially the same subject matter in independent claim 14.

4. 	U.S. Patent application publication number 2015/0240091 to Tabayashi et al. disclosed a similar invention in paragraphs [0004], [0012], [0021] and [0026]. Unlike in the instant application, Tabayashi et al. are silent about “wherein the ink comprises, based on a total weight of the ink: 2 to 10% by weight of disperse blue 165, 0.5 to 5% by weight of disperse red 82, 0.5 to 5% by weight of disperse orange 29, and 0.5 to 2% by weight of disperse blue 60”.

5.	U.S. Patent application publication number 2007/0085888 to Chevli also disclosed a similar invention in paragraphs [0001] and [0043]. Unlike in the instant application, Chevli is also silent about “wherein the ink comprises, based on a total weight of the ink: 2 to 10% by weight of disperse blue 165, 0.5 to 5% by weight of disperse red 82, 0.5 to 5% by weight of disperse orange 29, and 0.5 to 2% by weight of disperse blue 60”. 

6.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853